DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-12 and 21-22 have been amended. Claims 1-30 are now pending. Claims 1, 11 and 21 are independent.  This Office action is in response to amendments, arguments and a request for continued examination (RCE) received on August 12, 2021. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Magson et al. (US 20160161258 A1) herein Magson, Spura (US 20100087980 A1) and Tan (US 20160330771 A1). 
Magson discloses an unmanned aerial vehicle (UAV), as outlined in the most recent Office Action dated May 12, 2021. However the Control Handover Zone 202 of Magson does not disclose or suggest a handoff period for transferring control of the UAV from the first ground control station to the second ground control station based on the first RF signal and the second RF signal. Therefore claims 1, 11 and 21 are allowable over Magson.
Spura discloses a UAV 100 with communications links 115, 130 and 165 with a plurality of base stations 105, 120, 155 (see Fig. 1 and [0015]-[0020]) wherein operational control may be transferred based on line of sight (LOS) contact and RF signals of each. (at least [0030]-[0035]) 
Tan discloses a UAV 205 that communicates with controller device 250 via a plurality of base stations 210 (see Fig. 2 and [0040]) wherein UAV 205 may use the [RF] signal strength parameter(s) to identify a particular base station 210 with which UAV 205 is to establish a connection. (at least [0042]) However, Tan does not disclose or suggest generating a handoff period for transferring control of the UAV based on the same, and therefore claims 1, 11 and 21 are allowable over Tan.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 11 and 21 at the time of filing. Therefore claims 1, 11 and 21 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-10, 12-20 and 22-30 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

September 10, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669